*599On Rehearing.
PER CURIAM.
On the showing made in this court by E. C. Armistead, appellee, it is ordered that our former decree herein rendered December .5, 1905, be and the same is amended so as to read as follows: The decree of the Circuit Court is reversed, and the cause is remanded with instructions to decree for the complainant below, appellant here, substantially as prayed for in the bill and against all the appellees in this appeal, unless upon due cause contradictorily shown the Circuit Court shall consider that equity requires a reopening of the reference and a recommittal to the master for further- evidence and report. All the costs of this court to be paid by the appellee.